                    EXHIBIT G




Case 3:20-cv-00641 Document 21-7 Filed 08/28/20 Page 1 of 2 PageID #: 308
From: Joe Leavitt <joel@daveramsey.com>
Date: July 22, 2020 at 8:07:57 AM CDT
To: "Story, Lori" <Lori.Story@Gaylordhotels.com>
Subject: Gaylord Texan and Rockies


Lori –

Hope this finds you well. This email will serve as official notice of cancelation for the events booked at
the Gaylord Texan in 2021 and Gaylord Rockies in 2022. Upon signing our multi-year deal we asked for,
and given, a performance clause provision. This provision was designed to insure that we would be
100% satisfied with our event at The Palms before moving on to future years. The event did not
actualize at the Palms so we have no ability to judge or base the performance of the Palms. Due to the
inability to produce our event at the Gaylord Palms we are exercising the performance clause that will
cancel, at no penalty, our agreements for 2021 and 2022 with Gaylord Texan and Gaylord Rockies.


Joe Leavitt
Director Event Production
Ramsey Solutions




   Case 3:20-cv-00641 Document 21-7 Filed 08/28/20 Page 2 of 2 PageID #: 309
